Case 8:17-cv-02447-WFJ-AAS Document 62 Filed 12/07/18 Page 1 of 5 PageID 871




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   HILDA VAN HOEK,

          Plaintiff,

   v.
                                                           Case No. 8:17-cv-2447-T-36AAS
   MCKESSON CORPORATION; PSS
   WORLD MEDICAL, INC.; MCKESSON
   MEDICAL-SURGICAL INC.; and
   MCKESSON MEDICAL-SURGICAL TOP
   HOLDINGS INC.,

           Defendants.                            /

        PLAINTIFF’S BRIEF AND PROPOSED CONFIDENTIALITY AGREEMENT
                 PURSUANT TO THE COURT’S ORDER AT DOC. 60

          Pursuant to the Court’s order at Doc. 60, Plaintiff Hilda van Hoek respectfully submits

   for the Court’s review and consideration Plaintiff’s proposed confidentiality agreement at

   Exhibit 1.

          At the hearing held November 29, 2018, the Court directed the parties to negotiate a

   confidentiality agreement and provided a deadline of December 7, 2018. Negotiations did take

   place. Plaintiff’s counsel submitted a draft agreement to defense counsel on November 30,

   2018, which was like the proposed agreement Plaintiff filed at Doc. 45-4 with exception that

   the reference to a special master was deleted, as defense counsel had criticized at the hearing

   Plaintiff’s inclusion of that reference. Defense counsel waited until December 5, 2018, to

   respond, which compressed the time for review and negotiation. The parties did not agree to

   all terms. Nonetheless, Plaintiff is pleased to report that substantial agreement was reached.

   Plaintiff discusses below the points of disagreement.
Case 8:17-cv-02447-WFJ-AAS Document 62 Filed 12/07/18 Page 2 of 5 PageID 872




   The disputed terms

          Exhibit 2 shows Plaintiff’s edits to Defendants’ last proposed version of the agreement

   and Plaintiff’s explanations of the edits. Defense counsel did not accept any of the edits. As

   those edits the points of disagreement, Plaintiff discusses each of them.

          Opening paragraph. Defendants listed all the parties but PSS World Medical, Inc. It

   is proper to include all the parties’ names.

          Paragraph (b). Plaintiff corrected a typographical error. It was appropriate to make

   the correction.

          Paragraph (c). The terms “valuable confidential business or professional information”

   are broad, undefined categories. The sentence without this additional language sufficiently

   describes what would legitimately qualify as confidential business information and covers the

   documents and information that the Court ordered Defendants to disclose. Cf. See Auto-

   Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429–30 (M.D. Fla. 2005) (quoting

   U.S. v. Garrett, 571 F.2d 1323, 1326 n. 3 (5th Cir.1978)) (“The party seeking a protective order

   has the burden to demonstrate good cause, and must make ‘a particular and specific

   demonstration of fact as distinguished from stereotyped and conclusory statements’ supporting

   the need for a protective order.”).

          Paragraphs (c) and (f). Plaintiff made the edits to these paragraphs because this

   agreement should not govern what happens in proceedings before the Court. The purpose of a

   confidentiality agreement would be to facilitate discovery, not direct what happens in Court.

   Documents and information filed with the Court and witness testimony before the Court are

   the province of the Court. If Defendants wish to alter what or how “confidential” documents



                                                  2
Case 8:17-cv-02447-WFJ-AAS Document 62 Filed 12/07/18 Page 3 of 5 PageID 873




   are filed with the Court and what or how witnesses testify in Court about such documents,

   Defendants remain free to address such matters in a motion for a protective order.

          Paragraph (g). Plaintiff found this paragraph unnecessary because restriction to use in

   the litigation is already accomplished through and is inherent in the other confidentiality

   provisions. Plaintiff also was confused and concerned by the “governmental purpose or

   function” portion. If the purpose of such language would be for Plaintiff to refuse to comply

   with a government order for documents received from Defendants, such purpose would be

   unlawful.

          Paragraph (i). Ten days after issuance of a deposition transcript would provide

   sufficient time for defense counsel to designate portions of the transcript as “Confidential,”

   especially given that defense counsel would have attended the deposition and known which

   testimony she wished to so designate. Fifteen business days is three weeks and far too much

   time. Plaintiff deserves to know as soon as possible what testimony will be designated as

   “Confidential.”

          Plaintiff strenuously objects to Defendants’ proposal to be permitted to interrupt

   deposition testimony to make statements on the record to express defense counsel’s belief that

   testimony is subject to the confidentiality agreement. This will interrupt the flow of the

   testimony and, worse, can chill the deponent who is testifying. Nothing in Rule 30 authorizes

   such statements on the record by defense counsel.

          Regarding the last sentence that Plaintiff struck in this paragraph, Plaintiff does not

   want any part of a deposition to automatically be designated as confidential. If Defendants

   want some part of a transcript so designated, they should be responsible for affirmatively doing



                                                  3
Case 8:17-cv-02447-WFJ-AAS Document 62 Filed 12/07/18 Page 4 of 5 PageID 874




   so by serving written notice within 10 days after receipt of the transcript.

          Paragraph (k). Plaintiff may not decide until the last minute before filing a motion or

   response to a motion every exhibit her attorneys wish to use. Thus, Plaintiff should not be

   required to provide Defendants advance notice. As for trial, Defendants will know well in

   advance from preparing the joint pretrial statement precisely what exhibits Plaintiff plans to

   use.

          Paragraph (l). Plaintiff’s edit in this paragraph conformed the language to that

   required by the case management and scheduling order for confidentiality agreements. (Doc.

   22 at 4 (“Each confidentiality agreement or order shall provide, or shall be deemed to provide,

   that ‘no party shall file a document under seal without first having obtained an order granting

   leave to file under seal on a showing of particularized need.’”).)

                                                         Respectfully submitted,

                                                         /s/ Kathryn S. Piscitelli
                                                         Kathryn S. Piscitelli
                                                         Florida Bar No. 368598
                                                         P.O. Box 691166
                                                         Orlando, FL 32869-1166
                                                         Phone: (407) 491-0143
                                                         Email: kpiscitelli1@cfl.rr.com

                                                         /s/ Peter F. Helwig
                                                         Peter F. Helwig
                                                         Florida Bar No. 0588113
                                                         HARRIS & HELWIG, P.A.
                                                         6700 South Florida Avenue, Suite 31
                                                         Lakeland, Florida 33813
                                                         Phone: (863) 648-2958
                                                         Email: pfhelwig@tampabay.rr.com

                                                         Attorneys for Plaintiff




                                                   4
Case 8:17-cv-02447-WFJ-AAS Document 62 Filed 12/07/18 Page 5 of 5 PageID 875




                                       Certificate of Service

          I hereby certify that on December 7, 2018, I electronically filed the foregoing with the
   Clerk of the Court by using the CM/ECF system.

                                                                                              /s/
                                                        Kathryn S. Piscitelli
                                                        Kathryn S. Piscitelli




                                                 5
